172 S.E.2d 924 (1970)
7 N.C. App. 493
STATE of North Carolina
v.
Walter Lee LOCKLEAR.
No. 7016SC166.
Court of Appeals of North Carolina.
April 1, 1970.
*926 Atty. Gen. Robert Morgan and Staff Attorney T. Buie Costen, Raleigh, for the State.
J. H. Barrington, Jr., Lumberton, for defendant appellant.
PARKER, Judge.
Defendant contends his motion for nonsuit should have been allowed because the State failed to show any causal connection between the wreck and the injuries which caused the death of the deceased. We find no merit in this contention.
To warrant conviction in a homicide case it is, of course, necessary that the State produce evidence sufficient to establish beyond a reasonable doubt that the death of the deceased proximately resulted from the defendant's unlawful act. State v. Minton, 234 N.C. 716, 68 S.E.2d 844. It is equally well established, however, that in passing upon a motion for nonsuit in a criminal case, the court must consider the evidence in the light most favorable to the State and give the State benefit of every reasonable inference which may be legitimately drawn therefrom. State v. Goines, 273 N.C. 509, 160 S.E.2d 469. If when so considered there is substantial evidence, whether direct, circumstantial, or both, of all material elements of the offense charged, then the motion for nonsuit must be denied and it is then for the jury to determine whether the evidence establishes guilt beyond a reasonable doubt. State v. Stephens, 244 N.C. 380, 93 S.E.2d 431.
In the present case there was no direct evidence that the deceased received any injuries as a result of the wreck. Two doctors who examined him after the wreck and before his death failed to discover his injuries, which were only revealed by the autopsy made on the following day. There was, however, testimony that prior to the wreck he was a normal and healthy person and had not received any type of injury. There was also testimony that he received no injury during the six and one-half hours which intervened between the wreck and his death. From this evidence a legitimate inference may be reasonably drawn *927 that the deceased received the injuries which caused his death as a result of the automobile wreck. Indeed, on the evidence in this case it would strain credulity to find otherwise. There was ample evidence to support a jury finding that the wreck was caused by defendant's culpable negligence in driving at a high rate of speed and while intoxicated. State v. Lindsey, 264 N.C. 588, 142 S.E.2d 355. There was no error in overruling the motion for nonsuit.
At the trial Romulus Sampson, a brother of the deceased, testified that while he and defendant were seated in the patrol car at the scene of the wreck and while the officers were still investigating the accident, he had told an officer that defendant was the driver. Prior to giving this testimony, the witness had already testified at some length concerning the events leading up to the wreck, in the course of which he had unequivocally stated from the witness stand that defendant was the driver. On cross-examination he repeated this testimony. Under the circumstances we find no prejudicial error in allowing him to testify on direct examination to his prior consistent statement made to the officer shortly after the wreck occurred. Nothing in the record suggests that any contention or argument was made to the jury that, because defendant was present in the patrol car when the statement was made, they might consider his lack of response as an implied admission.
Defendant's remaining assignments of error brought forward in his brief relate to the court's charge to the jury. We have examined these carefully and are of opinion that, considering the charge as a whole and contextually, the court properly and adequately declared and explained the law arising on the evidence in this case and properly complied with the requirements of G.S. § 1-180.
In the trial we find
No error.
CAMPBELL and HEDRICK, JJ., concur.